Citation Nr: 0808875	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of an 
injury to the left hamstring.

3.  Entitlement to service connection for contact dermatitis.

4.  Entitlement to service connection for periodontal 
disease.

5.  Entitlement to service connection for a strain of the 
left knee muscle.

6.  Entitlement to service connection for the residuals of a 
left arm triceps injury.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a disability 
exhibited by vision loss, to include myopia and astigmatism.

9.  Entitlement to service connection for a disability 
manifested by high cholesterol.

10.  Entitlement to service connection for a respiratory 
disability due to exposure to asbestos and other materials.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the veteran's above claims.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in April 2007.





FINDINGS OF FACT

1.  The veteran does not have a level of hearing loss 
sufficient to be considered a disability for VA purposes.

2.  The veteran has no current residuals from his in service 
strain of the left hamstring.

3.  Although the veteran had dermatitis in service in the 
1990s, the veteran does not currently have contact dermatitis 
or any residuals thereof.

4.  The evidence does not show that the veteran sustained a 
traumatic injury to his mouth or gums in service.

5.  The veteran has no current residuals from his in service 
strain of the left knee.

6.  The veteran has no current residuals from his in service 
left arm triceps muscle strain.

7.  The evidence does not show that the veteran has ever, 
during or subsequent to service, been diagnosed with 
hemorrhoids.

8.  The defective visual acuity exhibited by the veteran is 
due to refractive error.

9.  In a statement received at the veteran's personal hearing 
in April 2007, prior to the promulgation of a decision in the 
appeal, the veteran withdrew the appeal for service 
connection for a disability manifested by high cholesterol.

10.  In a statement received at the veteran's personal 
hearing in April 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the appeal for 
service connection for a respiratory disability.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007).

2.  Residuals of a strain of the left hamstring were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Chronic dermatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Chronic residuals of a traumatic dental injury were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 17.161, 3.381(a) (2007).

5.  Residuals of a strain of the left knee were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  Residuals of a strain of the left arm triceps were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

7.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

8.  An acquired disability exhibited by defective visual 
acuity was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

9.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for a 
disability manifested by high cholesterol, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

10.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for a 
respiratory disability, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2005, October 2005, and March 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated in conjunction with this 
appeal.  The duties to notify and assist have therefore been 
met.

Withdrawal of the issues of service connection for a 
disability manifested by high cholesterol and service 
connection for a respiratory disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a statement submitted at 
his hearing in April 2007, indicated that he was withdrawing 
his appeals for service connection for a disability 
manifested by high cholesterol and service connection for a 
respiratory disability.  Accordingly, the Board does not have 
jurisdiction to review those appeals, and the appeal is 
dismissed as to those issues.


Service connection claims.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

With regard to dental conditions, under previous regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123. 38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2007). 38 C.F.R. 
§ 3.381(a) (2007).  As such, service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.

Under 38 C.F.R. § 3.303(c) (2007), refractive errors of the 
eye, are not diseases or injuries for the purpose of VA 
disability compensation.

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has recently 
changed.  As originally constituted, the regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. Effective 
November 9, 2001, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was extended 
to December 31, 2006. 66 Fed. Reg. 56,614 (November 9, 2001) 
(codified as amended at 38 C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001). Among other things, 
these amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 2) If there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

 38 C.F.R. § 3.317.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
For VA compensation purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 CFR § 3.385.  

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  

On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
10
25
LEFT
25
20
20
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The veteran was noted to have normal hearing sensitivity in 
both ears and excellent word recognition ability in both 
ears.

The evidence simply does not support the veteran having 
impaired hearing to the extent that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent; therefore the veteran does not have a hearing 
loss for VA compensation purposes.  38 CFR § 3.385.  Without 
the existence of a current disability, the veteran's claim 
for service connection for hearing loss cannot be maintained.  

Taking into account all relevant evidence, the Board finds 
that service connection for the residuals of an injury to the 
left hamstring is not warranted.  In this regard, the Board 
does note that the veteran's service medical records show 
that he sustained a strain to his left hamstring muscle in 
service in 2003, for which he was treated with physical 
therapy.  However, the veteran's VA examination of May 2005 
did not show any residuals related to this injury.  The 
veteran himself reported during that examination that his 
hamstring tear had resolved, and that he has had no 
recurrence of a hamstring strain.  Upon examination, the 
veteran was found to have resolution of his prior hamstring 
muscle sprain of the left leg, with no residual functional 
loss.  As noted above, there must be evidence of a current 
disability in order to grant compensation.  As there is no 
current evidence of any residuals related to the veteran's in 
service hamstring injury, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection.

Taking into account all relevant evidence, the Board finds 
that service connection for contact dermatitis is not 
warranted.  The veteran's service medical records show that 
the veteran was seen in service in the 1990s with skin 
lesions on his inner legs, abdomen, and ankles.  However, the 
veteran does not currently have any findings of dermatitis, 
or dermatitis residuals.  The May 2005 report of VA 
examination indicated that the veteran reported an onset of 
skin lesions in the early 1990s, for which he was treated 
conservatively.  He reported that those lesions had resolved 
and that they had not recurred for years.  At the time of 
examination the veteran was found to have no new or unusual 
skin lesions, and was found to have resolved dermatitis 
without recurrence.  As noted above, there must be evidence 
of a current disability in order to maintain a claim for 
compensation.  As there is no current evidence of any 
residuals related to the veteran's in service contact 
dermatitis, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection.
Taking into account all relevant evidence, the Board finds 
that service connection for periodontal disease is not 
warranted.  Initially, the Board does not dispute the fact 
that the veteran has periodontal disease, or that he was 
treated in service for it.  As noted above, service 
connection for compensation purposes for periodontal disease 
is not available for a dental condition other than for 
injuries sustained as a result of dental trauma.  The 
evidence does not show that the veteran sustained dental 
trauma in service, nor does the veteran appear to be claiming 
that.  As such, 38 C.F.R. § 3.381(a) precludes service 
connection for periodontal disease.

Taking into account all relevant evidence, the Board finds 
that service connection for the residuals of a strain of the 
left knee muscle is not warranted.  The veteran's service 
medical records show that the veteran was treated in service 
after he injured his left knee in 1996 due to weight lifting.  
He was at that time found to have a muscle tear in the 
anterior leg, above the knee.  However, the veteran currently 
has no residuals from this.  Although the veteran reported 
during a May 2005 VA examination that he continued to have 
pain from this injury and that it limited his mobility, that 
examination report showed a full range of motion without 
pain, and X-rays of the veteran's knee were normal.  The 
veteran was found to have a resolved muscle strain of the 
left knee with no functional loss and no evidence of any 
internal knee problems on X-ray findings.  As noted above, 
there must be evidence of a current disability in order to 
maintain a claim for compensation.  As there is no current 
evidence of any residuals related to the veteran's left knee 
muscle strain, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection.

Taking into account all relevant evidence, the Board finds 
that service connection for the residuals of a left arm 
triceps injury is not warranted.  The veteran's service 
medical records do show that the veteran reported a strain of 
the left triceps muscle, which was treated conservatively.  
However, the evidence does not show that the veteran 
currently has any disability related to this in service 
injury.  In the report of the veteran's May 2005 VA 
examination, he indicated that this strain had resolved in 
service, and he denied current pain or limitations due to 
this injury.  While the veteran was found, during that 
examination, to have several left arm maladies for which he 
was granted service connection, he was not found to have any 
disability related to his left triceps.  The examiner found 
the veteran to have a resolved triceps muscle sprain of the 
left arm resulting in no functional loss.  As noted above, 
there must be evidence of a current disability in order to 
maintain a claim for compensation.  As there is no current 
evidence of any residuals related to the veteran's in service 
muscle strain of the right triceps, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hemorrhoids.  In 
this regard, the Board notes that the veteran has never, 
either before, during, or after service, been diagnosed with 
hemorrhoids.  Although the veteran reported, in his May 2005 
VA examination, that he had rectal bleeding since 2000, and 
could feel internal and external "bumps" in his rectum, for 
which he used ointment which was moderately effective, an 
examination of the veteran at that time showed excellent 
sphincter tone, with no evidence of hemorrhoids either 
internal or external.  The veteran was noted to have reported 
irritable bowel syndrome, but there was no current evidence 
of rectal hemorrhoids.  As noted above, there must be 
evidence of a current disability in order to maintain a claim 
for compensation.  As the veteran has never been diagnosed 
with hemorrhoids, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
exhibited by vision loss, to include myopia and astigmatism.  
In this regard, there is no evidence showing that the veteran 
sustained a traumatic injury to his eye in service, nor does 
the veteran appear to be claiming  such an injury.  The 
veteran's May 2005 report of VA eye examination specifically 
indicated that the veteran had good ocular health, and that 
his only eye conditions were refractive error, specifically, 
adult onset myopia in both eyes with mild astigmatism.  As 
noted above, refractive errors of the eye are not diseases or 
injuries for the purpose of VA disability compensation.  As 
the veteran does not exhibit defective visual acuity due to 
an acquired eye disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection.

Additionally, as the veteran may be considered a Persian Gulf 
veteran, consideration has been given as to whether the 
veteran could be granted service connection for any of these 
claimed disabilities, as due to undiagnosed illness.  
However, as to the issues on appeal, the veteran does not 
have objective signs or symptoms, and certainly not 
manifested to a compensable degree, to warrant a grant of 
compensation.  As such, the Board finds that compensation due 
to undiagnosed illness is also not warranted.

As the preponderance of the evidence is against these claim, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for the residuals of an 
injury to the left hamstring is denied.

Entitlement to service connection for contact dermatitis is 
denied.

Entitlement to service connection for periodontal disease is 
denied.

Entitlement to service connection for a strain of the left 
knee muscle is denied.

Entitlement to service connection for the residuals of a left 
arm triceps injury is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a disability exhibited 
by vision loss, to include myopia and astigmatism is denied.

The claim of entitlement to service connection for a 
disability manifested by high cholesterol is dismissed.

The claim of entitlement to service connection for a 
respiratory disability due to exposure to asbestos and other 
materials is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


